Citation Nr: 1730280	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for anxiety disorder prior to October 23, 2012, and greater than 50 percent as of October 23, 2012. 

2.  Entitlement to a rating greater than 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In March 2014, the Board remanded the claims for additional development.  An August 2014 rating decision assigned a 50 percent rating for the anxiety disability, effective October 23, 2012.  However, as a higher rating is available for anxiety, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Unfortunately the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

In September 2016, the Veteran's accredited representative submitted a letter showing that the Veteran had been awarded Social Security Disability benefits, effective February 20, 2015.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put on notice of the existence of SSA records, VA must seek to obtain the records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Lind v. Principi, 3 Vet. App. 493 (1992).  The SSA records may be relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board finds that the RO should obtain and associate with the claims file a copy of any SSA decision on the Veteran's claim, and copies of all medical records underlying that determination, following the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal agencies.  

The Veteran last underwent VA examination for anxiety in April 2014 and for GERD in May 2014.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for scheduling another examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the September 2016 letter submitted by the Veteran's accredited representative indicates that SSA disability benefits were awarded, in part, based on the Veteran's complaints of increased anxiety and GERD symptoms.  Where the evidence of record does not show the current state of the Veteran's disability, a more current VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the suggested increased symptomatology reported, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that indicates the current symptomatology of the service-connected anxiety disorder and GERD.

The claim for TDIU is inextricably intertwined with the issues of entitlement to an increased rating for anxiety and GERD.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

3.  Then, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of GERD.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.  If the examiner identifies any other gastrointestinal disorder, the examiner should discuss the signs and symptoms associated with the disorder and state whether it is associated with the Veteran's service connected GERD or explain why it is not etiologically related to GERD.  If the examiner concludes that any additional gastrointestinal disorder is not related to GERD, then the examiner should discuss whether the symptoms or effects of the unrelated disorder may be distinguished from the symptoms and effects of the service connected GERD.  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on occupational and social functioning and should state whether it is at least as likely as not that he is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities of GERD and anxiety disorder.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of anxiety disorder.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  All necessary tests and studies, to include psychological testing, if appropriate, should be accomplished and all clinical findings reported in detail.  The examiner should provide the following:

(a)  The examiner should identify the existence and severity of all current manifestations of the service-connected psychiatric disorder.

(b)  The examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the service-connected anxiety disorder.

(c)  The examiner should describe the impact of the Veteran's anxiety disorder, to include medications prescribed for treatment, on occupational and social functioning and should state whether it is at least as likely as not (50 percent or greater probability) that he is unable to secure or follow a substantially gainful occupation by reason of service-connected anxiety disorder and GERD.  If the Veteran is felt able to work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

5.  Then, readjudicate the claims for increased ratings for GERD and anxiety disorder and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4 16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

